DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanhope (U.S. 2018/0283229).
Regarding claim 1, Stanhope discloses:
A hydraulic fluid control valve, comprising:
a valve housing (12) having:
a first fluid port (66) configured to be fluidly connected to a first hydraulic actuation chamber A (see paragraph 0044)
a second fluid port (68) configured to be fluidly connected to a second hydraulic actuation chamber (B), the first and second hydraulic actuation chambers (A, B) configured to receive and exit hydraulic fluid (see paragraph 0044)
a spool (16) disposed within a longitudinal bore of the valve housing (12), the spool (16) having: (see paragraph 0045)
an outer annulus
a through-hole (24) arranged within the outer annulus (see paragraph 045; see Figure 2)
an inner fluid chamber 26 (see paragraph 0045)
a one-way valve (64) arranged within the inner fluid chamber (26), the one- way valve (64) fluidly connecting the through-hole (24) to the inner fluid chamber 26 (see paragraph 0052; see Figure 2)
in a first axial position (Figure 2) of the spool:
the outer annulus is configured to:
receive hydraulic fluid from the first hydraulic actuation chamber A
deliver at least a portion of the hydraulic fluid from the first hydraulic actuation chamber (A) to the second hydraulic actuation chamber (B) via the through-hole (24), the one-way valve (64), and the inner fluid chamber 26 (see paragraph 0054)
in a second axial position (Figure 5) of the spool: the outer annulus is configured to:
receive hydraulic fluid from the second hydraulic actuation chamber B
deliver at least a portion of the hydraulic fluid from the second hydraulic actuation chamber (B) to the first hydraulic actuation chamber (A) via the through-hole (24), the one-way valve (64), and the inner fluid chamber 26 (see paragraph 0061)
Regarding claim 2, Stanhope discloses:
wherein the one-way valve (64) opens in a radially inward direction
Regarding claim 3, Stanhope discloses:
wherein the valve housing (12) is configured to receive inlet hydraulic fluid from a hydraulic fluid pressure source (P), the inlet hydraulic fluid axially entering an end of the longitudinal bore (see Figure 2)
Regarding claim 5, Stanhope discloses:
wherein: in the first axial position (Figure 2) of the spool (16) , the outer annulus is configured to deliver a remaining portion of the hydraulic fluid from the first hydraulic actuation chamber (A) to a vent port (78) arranged on the valve housing 12 (see paragraph 0055)
in the second axial position (Figure 5) of the spool (16), the outer annulus is configured to deliver a remaining portion of the hydraulic fluid from the second hydraulic actuation chamber (B) to the vent port (78) arranged on the valve housing 12
Regarding claim 6, Stanhope discloses:
wherein the outer annulus and the longitudinal bore of the valve housing (12) form an annular fluid cavity, and the annular fluid cavity is configured with the vent port (78) and the through-hole 24 (see Figure 2)
Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanhope (U.S. 2018/0363514; hereinafter Stanhope 2018).
Regarding claim 8, Stanhope 2018 discloses:
A hydraulic fluid control valve, comprising:
a valve housing (10) having:
a first fluid port (17) configured to be fluidly connected to a first hydraulic actuation chamber A (see paragraph 0033)
a second fluid port (15) configured to be fluidly connected to a second hydraulic actuation chamber (B), the first and second hydraulic actuation chambers (A, B) configured to receive and exit hydraulic fluid (see paragraph 0033)
a spool (30) disposed within a longitudinal bore of the valve housing 10 (see paragraph 0033; see Figure 2)
a bias spring (38) configured to apply an axial biasing force to the spool 30 (see paragraph 0028)
Further regarding this limitation, spring 38 is acting upon the shoulder that check valve 32 seats upon and therefore is providing a biasing to the spool.
a spring well formed between the spool (30) and the valve housing (10), the bias spring (38) disposed within the spring well (see Figure 2)
the spring well configured to: receive recirculating hydraulic fluid from the first hydraulic actuation chamber (A) and inlet hydraulic fluid from a hydraulic fluid pressure source P (see Figure 2)
deliver the recirculating hydraulic fluid and the inlet hydraulic fluid to the second hydraulic actuation chamber B (see Figure 2)
Regarding claim 9, Stanhope 2018 discloses:
wherein the spring well is configured to receive the inlet hydraulic fluid from an inlet end of the valve housing (10), such that the inlet hydraulic fluid axially enters an end of the longitudinal bore and moves axially from the inlet end to the spring well (see Figure 2)
Regarding claim 10, Stanhope 2018 discloses:
wherein a first end of the spring well is configured to receive the recirculating hydraulic fluid moving in a first axial direction and a second end of the spring well is configured to receive the inlet hydraulic fluid moving in a second axial direction (see Figure 4)
Claim(s) 1, 4-6, 8-11, 13, 14, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. 2017/0058726).
Regarding claim 1, Smith discloses:
A hydraulic fluid control valve, comprising:
a valve housing (110) having:
a first fluid port configured to be fluidly connected to a first hydraulic actuation chamber 103 (see paragraph 0063)
a second fluid port configured to be fluidly connected to a second hydraulic actuation chamber (102), the first and second hydraulic actuation chambers (102, 103) configured to receive and exit hydraulic fluid (see paragraph 0063; see Figures 6 and 9)
a spool (111) disposed within a longitudinal bore of the valve housing (110), the spool (111) having:
an outer annulus
a through-hole (130) arranged within the outer annulus (see Figure 6)
an inner fluid chamber
a one-way valve (117) arranged within the inner fluid chamber, the one- way valve (117) fluidly connecting the through-hole (130) to the inner fluid chamber (see Figure 6)
in a first axial position (Figure 6) of the spool:
the outer annulus is configured to:
receive hydraulic fluid from the first hydraulic actuation chamber 103
deliver at least a portion of the hydraulic fluid from the first hydraulic actuation chamber (103) to the second hydraulic actuation chamber (102) via the through-hole (130), the one-way valve (117), and the inner fluid chamber (see Figure 6)
Further regarding this limitation, the claim is an apparatus claim. Therefore, the hydraulic fluid can flow through the elements in any order, so long as the fluid flows through the claimed elements.
in a second axial position (Figure 10) of the spool: the outer annulus is configured to:
receive hydraulic fluid from the second hydraulic actuation chamber 102
deliver at least a portion of the hydraulic fluid from the second hydraulic actuation chamber (102) to the first hydraulic actuation chamber (103) via the through-hole (131), the one-way valve (117), and the inner fluid chamber (see Figure 10)
Regarding claim 4, Smith discloses:
a bias spring (116) configured to apply an axial biasing force to the spool 111
Further regarding this limitation, spring 118 is acting upon the shoulder that check valve seats upon and therefore is providing a biasing to the spool.
a spring well formed between the spool (111) and the valve housing (110), the bias spring (116) disposed within the spring well (see Figure 6)
in the first axial position (Figure 6) of the spool (111), the spring well is configured to: receive the at least a portion of the hydraulic fluid from the first hydraulic actuation chamber 103
 receive inlet hydraulic fluid from a hydraulic fluid pressure source (S)
deliver the at least a portion of the hydraulic fluid from the first hydraulic actuation chamber (103) and the inlet hydraulic fluid (S) to the second hydraulic actuation chamber 102 (see Figure 6)
Regarding claim 5, Smith discloses:
wherein: in the first axial position (Figure 6) of the spool (111), the outer annulus is configured to deliver a remaining portion of the hydraulic fluid from the first hydraulic actuation chamber (103) to a vent port (T) arranged on the valve housing 110 (see Figure 6)
in the second axial position (Figure 10) of the spool (111), the outer annulus is configured to deliver a remaining portion of the hydraulic fluid from the second hydraulic actuation chamber (102) to the vent port (T) arranged on the valve housing 110 (see Figure 10)
Regarding claim 6, Smith discloses:
wherein the outer annulus and the longitudinal bore of the valve housing (110) form an annular fluid cavity, and the annular fluid cavity is configured with the vent port (T) and the through-hole 130 (see Figure 6)
Regarding claim 8, Smith discloses:
A hydraulic fluid control valve, comprising:
a valve housing (110) having:
a first fluid port configured to be fluidly connected to a first hydraulic actuation chamber 103 (see paragraph 0063)
a second fluid port configured to be fluidly connected to a second hydraulic actuation chamber (102), the first and second hydraulic actuation chambers (102, 103) configured to receive and exit hydraulic fluid (see Figures 6 and 7)
a spool (111) disposed within a longitudinal bore of the valve housing 110 (see Figure 6)
a bias spring (116) configured to apply an axial biasing force to the spool 111 (see paragraph 0033)
Further regarding this limitation, spring 116 is acting upon the shoulder that check valve seats upon and therefore is providing a biasing to the spool.
a spring well formed between the spool (111) and the valve housing (110), the bias spring (116) disposed within the spring well (see Figure 6)
the spring well configured to: receive recirculating hydraulic fluid from the first hydraulic actuation chamber (103) and inlet hydraulic fluid from a hydraulic fluid pressure source S (see Figure 6)
deliver the recirculating hydraulic fluid and the inlet hydraulic fluid to the second hydraulic actuation chamber 102 (see Figure 6)
Regarding claim 9, Smith discloses:
wherein the spring well is configured to receive the inlet hydraulic fluid from an inlet end of the valve housing (110), such that the inlet hydraulic fluid axially enters an end of the longitudinal bore and moves axially from the inlet end to the spring well (see Figure 6)
Further regarding this limitation, the claim does not necessitate that the inlet be axial, only that the fluid moves axially once in the bore.
Regarding claim 10, Smith discloses:
wherein a first end of the spring well is configured to receive the recirculating hydraulic fluid moving in a first axial direction and a second end of the spring well is configured to receive the inlet hydraulic fluid moving in a second axial direction (see Figure 6)
Regarding claim 11, Smith discloses:
wherein the spool (111) further comprises:
an outer annulus
a through-hole (130) arranged in the outer annulus (see paragraph 0033)
a one-way valve (117) arranged radially inwardly of the through-hole 130 (see paragraph 0033; see Figure 6)
the valve housing (110) and spool (111) define a recirculation hydraulic fluid path extending through the through-hole (130), through the one-way valve (130), and to the spring well (see Figure 6)
Further regarding this limitation, the claim is an apparatus claim. Therefore, the hydraulic fluid can flow through the elements in any order, so long as the fluid flows through the claimed elements.
Regarding claim 13, Smith discloses:
A hydraulic fluid control valve, comprising:
a valve housing (110) having:
a first radial fluid port configured to be fluidly connected to a first hydraulic actuation chamber 103 (see paragraph 0063)
 a second radial fluid port configured to be fluidly connected to a second hydraulic actuation chamber 102 (see paragraph 0063)
a spool (111) disposed within a longitudinal bore of the valve housing (110), the spool (111) having:  (see Figure 6)
an outer annulus
a through-hole (130) arranged within the outer annulus
an inner fluid chamber
a one-way valve (117) arranged within the inner fluid chamber
a bias spring (116) configured to provide a biasing force on the spool (111), the bias spring (116) arranged within a spring well formed between the spool (111) and the valve housing 110 (see Figure 6)
Further regarding this limitation, spring 118 is acting upon the shoulder that check valve seats upon and therefore is providing a biasing to the spool.
in a first axial position of the spool (111), the valve housing (110) and spool (111) define:
a first inlet hydraulic fluid path extending from a first end of the longitudinal bore of the valve housing (110) to the spring well (see Figure 7)
the first inlet hydraulic fluid path configured to provide hydraulic fluid to the second hydraulic actuation chamber (102) via the second radial fluid port of the valve housing 110 (see Figure 7)
a first recirculation hydraulic fluid path extending:
from the outer annulus (see Figure 6)
through the through-hole 130 (see Figure 6)
through the one-way valve 117 (see Figure 6)
through a first portion of the inner fluid chamber (see Figure 6)
to the spring well (see Figure 6)
Further regarding this limitation, the claim is an apparatus claim. Therefore, the hydraulic fluid can flow through the elements in any order, so long as the fluid flows through the claimed elements.
the first recirculation hydraulic fluid path is configured to provide hydraulic fluid from the first hydraulic actuation chamber (103) to the second hydraulic actuation chamber (102) via the second radial fluid port of the valve housing 110
Regarding claim 14, Smith discloses:
wherein the first inlet hydraulic fluid path extends axially in a first flow direction from the first end of the longitudinal bore to the spring well, and the first recirculation hydraulic fluid path extends axially in a second flow direction through the first portion of the inner fluid chamber to the spring well (see Figure 6)
Regarding claim 16, Smith discloses:
wherein in the first axial position (Figure 6) of the spool (111), the valve housing (110) and spool (111) further define a first return hydraulic fluid path configured to: i) return hydraulic fluid from the first hydraulic actuation chamber (103) to the outer annulus, and ii) split into two hydraulic fluid paths including the first recirculation hydraulic fluid path and a first venting hydraulic fluid path (see Figure 6)
Regarding claim 17, Smith discloses:
wherein the first venting hydraulic fluid path extends to a vent port (T) arranged on the valve housing 110 (see Figure 6)
Regarding claim 18, Smith discloses:
wherein the outer annulus and the longitudinal bore of the valve housing (110) form an annular fluid cavity, and the annular fluid cavity is configured with the vent port (T) and the through-hole 130 (see Figure 6)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Stanhope.
Regarding claims 2, 12, and 15, Smith discloses the invention as essentially claimed, but fails to disclose wherein the one-way valve opens in a radially inward direction. 
Stanhope teaches a hydraulic fluid control valve wherein a one-way valve (64) opens in a radially inward direction.
The combination would teach the one-way valve of Stanhope operating in through-hole 130 of Smith.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Smith to provide one-way valve opens in a radially inward direction, as taught by Stanhope, since rearranging parts of an invention involves only routine skill in the art.
Allowable Subject Matter
Claim 7, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753